People v Peterkin (2015 NY Slip Op 09125)





People v Peterkin


2015 NY Slip Op 09125


Decided on December 9, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2014-02256
 (Ind. No. 1609N/13)

[*1]The People of the State of New York, respondent,
vNashane A. Peterkin, appellant.


Michael A. Fiechter, Bellmore, N.Y., for appellant.
Madeline Singas, Acting District Attorney, Mineola, N.Y. (Daniel Bresnahan of counsel; Matthew C. Frankel on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Nassau County (Delligatti, J.), imposed February 20, 2014, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The sentence imposed was not excessive (see People v Suitte , 90 AD2d 80).
ENG, P.J., DILLON, SGROI, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court